DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II: claims 2-9 in the reply filed on 8/22/2022 is acknowledged.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.
Claim Objections
Claims 2, 4 and 7-9 are objected to because of the following informalities: 
In claim 2, line 2, “comprises of the following steps” should read –comprising the following steps--.  
In claim 2, line 5, “contains neodymium” should read –containing neodymium--.
In claim 2, second to last line, “tempering” should read –and tempering--.
In claim 4, line 3, “2.5m/s to 3m/s” should read –2.5 m/s to 3 m/s--.
In claim 7, line 2, “230MPa to 280MPa, “ should read –230 MPa to 280 MPa, and--.
In claim 8, lines 3-4, “followed by a two-stage tempering treatment, the graphene rare earth permanent magnet material is then prepared” should read –followed by a two-stage tempering treatment to obtain the graphene rare earth permanent magnet material--.
In claim 9, line 3, “120mins to 180mins” should read –120 mins to 180 mins--.
In claim 9, lines 4-5, “120mins to 180mins” should read –120 mins to 180 mins--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the graphene-containing rare earth permanent magnet material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the protection" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-9 are dependent on claim 2 and are thus also rejected for the same reasons.
Claim 7 recites the limitation "the pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the pressing time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the temperature f a first temperature treatment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the temperature of a second tempering heat treatment" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to disclose the method as recited. In particular, the closest prior art, Jin et al. (CN 106847457), hereinafter “Jin,” wherein an English machine translation is used and cited herein. Jin discloses (Abstract, [0006]-[0024]) a method of preparing a rare earth permanent magnet, wherein the composition is [NdxCeyLazRE1-x-y-z]hFe100-h-i-j MiBj , wherein RE is a lanthanide other than neodymium and cerium, or scandium and yttrium, M is one or several of Al, C, Co, Cr, Cu, F, Ga, Mn, Mo, N, Nb, Ni, P, Pb, S, Si, Ta, Ti, V, Zr elements, and x, y, z, h, i, and j satisfy· the following relationships, respectively: 0.3 < x < 0.8, 0.1 < y < 0.4, 0.05 < z < 0.2, 12 < h < 20, 0 < i < 1.1, 5.5 <j < 6.5, the method comprising the following steps: 1) Preparation of alloy powder using fast setting scale ingot, hydrogen explosion and jet milling process; 2) subjecting the obtained alloy powder to magnetic field orientation compaction to obtain a green body; 3) subjecting the obtained green body to vacuum encapsulation and cold isostatic pressing to obtain a cold isostatically pressed green body; 4) sintering the green body after cold isostatic pressing into a magnet; 5) subjecting the magnet to a primary tempering followed by a secondary tempering to obtain a rare earth permanent magnet. However, Jin does not teach or fairly suggest wherein the rare earth permanent magnet is graphene-containing, and wherein the magnet alloy powder is mixed with graphene powder in the preparation step. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. Therefore, claim 2 is distinct over the teachings of the prior art. Claims 3-9 further limit the subject matter of claim 2 are thus also distinct over the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734